Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is in response to applicant’s amendment/response filed on 04/22/2021, which has
been entered and made of record.  Claim 1, 7-8, 15 and 16 are amended. Claims 6, 10 and 11 are cancelled. Claims 1-5, 7-9 and 12-18 are pending in the application.
		
Response to Arguments
Applicant arguments regarding claim rejections under 103 are considered, but are not persuasive. 
Applicant argues: 

    PNG
    media_image1.png
    476
    743
    media_image1.png
    Greyscale

Examiner disagrees: Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7-9 and 12-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The features “gaze-point” in claim 7-8 is amended to be “gaze-portion”. The “gaze-portion” citation are also amended into the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4-5, 7-8, 12-13, 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yahata et al. (US 2011/0254927 A1) in view of Matsui  (US 2018/0313658 A1). 

An information processing apparatus comprising: 
one or more hardware processors: and 
one or more memories which store instructions executable by the one or more hardware processors to cause the information processing apparatus to perform at least: 
obtaining capturing directions of a plurality of image capturing apparatuses capturing images of an area from different positions;([0045], “In addition, to generate a virtual viewpoint video, information about the position, direction, orientation, angle of view, and the like of each of the imaging cameras 101 is necessary. Thus, these pieces of information are also added to the image data.” FIG. 1 and 2)
determining a gaze-portion indicator that represents a position of a gaze portion toward which the plurality of image capturing apparatuses is oriented in relation to the area.(Fig, 16B indicates that gaze portion labeled with line, toward which the cameras are oriented. )
specifying a view direction from a virtual viewpoint corresponding to a virtual viewpoint image that is generated based on the determined gaze-portion indicator and a plurality of images obtained by the plurality of image capturing apparatuses; ([0068]-[0079], “FIG. 17 is a flowchart of the virtual viewpoint video generation process. Hereinafter, the virtual viewpoint video generation process will be described in detail. First, as illustrated in FIGS. 16A and 16B, the physical position of the virtual camera is represented as: [0069] [right arrow over (X)].sub.out The direction of the virtual camera is represented as: [0070] [right arrow over (Z)].sub.d,out The vector representing the upper direction on the screen of the virtual camera is and 
causing one or more display screens to display, information specifying (a) at least one capturing direction of at least one image capturing apparatus included in a plurality of image capturing apparatuses relative to the view direction from the virtual viewpoint of the virtual viewpoint image and (b) the view direction from the virtual viewpoint of the virtual viewpoint image. (FIG. 16B

    PNG
    media_image2.png
    456
    612
    media_image2.png
    Greyscale
)
However, Yahata does not, but Matsui teaches:
Display, when the view direction from the virtual viewpoint corresponding to the virtual viewpoint image is designated by a user, information ([0008], “a display control unit configured to control a display device such that the display device displays a map image including a vehicle location mark representing the imaging location and displays indexes for selecting a virtual viewpoint direction for a virtual viewpoint image in the vicinity of the vehicle location mark, wherein if an index is selected by a user's operation, the generating unit generates a virtual viewpoint image according to a virtual viewpoint. direction corresponding to the selected index, as a reproduction image.”)
Yahata teaches generating virtual images based on a plurality of captured images. Yahata also teaches displaying the direction relationship between a virtual viewpoint of virtual image and a viewpoint of a captured image, but does not explicitly teach how this virtual image is selected. Matsui teaches displaying information based on the user selected virtual image.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined the teachings of Yahata with the specific teachings of Matsui to display viewpoint direction relationship between real and virtual image based on user’s selection. The benefit would be to provide better user and machine interaction and provide users with flexibility to choose what information to investigate.

Regarding claim 2, Yahata in view of Matsui teaches:
The information processing apparatus according to claim 1, wherein the instructions further cause the information processing apparatus to perform generating the virtual viewpoint image based on the plurality of images and the virtual viewpoint. (Yahata [0007]-

Regarding claim 4, Yahata in view of Matsui teaches:
The information processing apparatus according to claim 1, wherein the instructions further cause the information processing apparatus to perform generating the information to be displayed on the display screen. (Yahata.[0068], “First, as illustrated in FIGS. 16A and 16B, the physical position of the virtual camera is represented as: [0069] [right arrow over (X)].sub.out The direction of the virtual camera is represented as: [0070] [right arrow over (Z)].sub.d,out The vector representing the upper direction on the screen of the virtual camera is represented as: [0071] [right arrow over (Y)].sub.d,out The vector representing the right-hand direction on the screen of the virtual camera is represented as: [0072] [right arrow over (X)].sub.d,out Since the above direction and vectors are merely direction vectors, the length of each of the vectors is set to be 1. In the coordinate system in which these vectors are represented, the above floor 102 is represented on the x-y plane and the height direction is represented by the z-axis. The horizontal half angle of view and the vertical half angle of view of the virtual camera are represented as .theta.h, out and .theta.v, out, respectively. The virtual viewpoint video generation process is executed for each pixel of the virtual viewpoint video.”)

Regarding claim 5, Yahata in view of Matsui teaches:
The information processing apparatus according to claim 4, wherein the information is generated based on at least one of arrangement of the plurality of image capturing apparatuses and settings of the plurality of image capturing apparatuses.(Yahata, FIG. 4)
Regarding claim 7, Yahata in view of Matsui teaches:
The information processing apparatus according to claim 1, wherein the information displayed on the one or more display screens includes information indicating directions from image capturing apparatuses to the gaze-portion relative to the view direction from the virtual viewpoint. (Yahata, IFG. 1A and 1B. [0041], “FIG. 1B is a conceptual diagram obtained by projecting FIG. 1A into a two-dimensional plane and illustrates a scene including a plurality of people. FIG. 1B illustrates people 104 as objects and a virtual viewpoint 105.” Also FIG. 16 B. However, Yahata in view of Matsui does not explicitly teach display the information on the one or more display screens. It is well-known that information can be displayed on display screens to help users to visualize the information. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined the teachings of Yahata in view of Matsui with this well-known knowledge to display the information indicating directions from image capturing apparatuses to the gaze-portion relative to the view direction from the virtual viewpoint as indicated in the Yahata FIG. 16. The benefit would be to help users to visualize the direction image capturing apparatuses to the gaze-portion and further help users to control the capturing device direction.)


The information processing apparatus according to claim 1, wherein the information displayed on the one or more display screens includes a plurality of gaze-portion indicators corresponding to a plurality of gaze portions.( Yahata Fig, 16B indicates that gaze portion labeled with line, toward which the cameras are oriented. However, Yahata in view of Matsui does not explicitly teach display the information on the one or more display screens. It is well-known that information can be displayed on display screens to help users to visualize the information. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined the teachings of Yahata in view of Matsui with this well-known knowledge to display the information indicating directions from image capturing apparatuses to the gaze-portion relative to the view direction from the virtual viewpoint as indicated in the Yahata FIG. 16. The benefit would be to help users to visualize the direction image capturing apparatuses to the gaze-portion and further help users to control the capturing device direction.)

Regarding claim 12, Yahata in view of Matsui teaches:
The information processing apparatus according to claim 1, wherein the information displayed on the one or more display screen indicates a pan angle of the image capturing apparatus relative to a pan angle corresponding to the virtual viewpoint. (Yahata, FIG. 16A and B.)

Regarding claim 13, Yahata in view of Matsui teaches:
The information processing apparatus according to claim 1, wherein the information displayed on the one or more display screen indicates a tilt angle of the image capturing apparatus relative to a tilt angle corresponding to the virtual viewpoint. (Yahata, FIG. 16A and B.)

Regarding claim 17, Yahata in view of Matsui teaches:
The information processing apparatus according to claim 1. wherein the information displayed on the display screen indicates each of directions of image capturing apparatuses relative to the view direction from the virtual viewpoint. (Yahata FIG. 16A and B)

Claim 15 and 16 recite similar limitations of claim 1, in a form of method and medium respectively, thus are rejected using the same rationale as claim 1. 

Claim 3, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yahata in view of Matsui and further in view of Kim et al. (US 2011/0316885 A1).
Regarding claim 3, Yahata in view of Matsui teaches:
The information processing apparatus according to claim 1, 
However, Yahata in view of Matsui does not, but Kim teaches:
wherein the information is superimposed on the virtual viewpoint image displayed on the one or more display screens. (Kim, [0025], “The method of displaying an image according to an exemplary embodiment may further include further displaying a direction indicator that 
Yahata in view of Matsui teaches displaying image and also displaying direction information about viewpoint. Kim teaches both information in a superimposed format.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined the teachings of Yahata in view of Matsui with the specific teachings of Kim. The benefit would be to provide more information to users.

Regarding claim 18, Yahata in view of Matsui teaches:
The information processing apparatus according to claim 1, 
However, Yahata in view of Matsui does not, but Kim teaches:
wherein the information displayed on the display screen represents the direction of the image capturing apparatus within the virtual viewpoint image according to the view direction from the virtual viewpoint. (Kim, [0025], “The method of displaying an image according to an exemplary embodiment may further include further displaying a direction indicator that indicates a capturing direction of the image or a direction of the map.” The combination of claim 1 is incorporated here.)
Yahata in view of Matsui teaches displaying image and also displaying direction information about viewpoint. Kim teaches both information in a superimposed format.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined the teachings of Yahata in view of .

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yahata in view of Matsui and further in view of Irisawa et al. (US 2016/0324423 A1).
Regarding claim 9, Yahata in view of Matsui teaches:
The information processing apparatus according to claim 1, wherein the image quality of the virtual viewpoint image changes when the virtual viewpoint moves across the boundary.( Yahata, [0100], “(a) If the same camera is selected for the immediately preceding frame and the target frame (YES in step S 2204), the management server PC 201 executes a camera selection process in view of the number of continuous selections. In the first exemplary embodiment, the upper limit of the number of continuous selections is set to N. If the number of continuous selections is less than N (YES in step S2205), the management server PC 201 uses this selected camera c_sel. If not (NO in step S2205), instep S2206, the management server PC 201 checks whether a camera c_next, which is a camera selected next based on the scenario, can be substituted for the selected camera c_sel based on the cover ratio. If the camera c_next can be substituted (YES in step S2206), in steps S2207 to S2210, for frames for which the camera c_sel is continuously selected after the currently processed frame, the management server PC 201 changes the selected camera c_sel to the camera c_next.”)
However, Yahata in view of Matsui does not, but Irisawa teaches:
	wherein the information displayed on the display screen includes information indicating a boundary, ([0007], “For example, JP2013-005871A discloses a display control 
Yahata teaches select camera image when virtual viewpoint cross an image quality boundary. Irisawa teaches displaying image quality boundary.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined the teachings of Yahata in view of Matsui with the specific teachings of Irisawa. The benefit would be to provide users more information in a visualized fashion.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yahata in view of Matsui and further in view of Foulzitzis et al. (US 2018/0262789 A1, Foulzitzis).
Regarding claim 14, Yahata in view of Matsui teaches:
The information processing apparatus according to claim 1, 
However, Yahata in view of Kim does not, but Foulzitzis teaches:
wherein the information displayed on the one or more display screens includes information indicating an altitude of the virtual viewpoint and an altitude of an image capturing apparatus that is included in the plurality of image capturing apparatuses.([0035], “Optionally, additional metadata (for example, the time the image was captured, the location of the camera or of the object being captured, the altitude of the camera, the elevation of various components of the topography or the attitude of the camera) may be displayed or stored as well.”)

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined the teachings of Yahata in view of Matsui with the altitude of capturing device teaching of Foulzitzis. The benefit would be to allow users easily identify the altitude of capturing device.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANNA WU whose telephone number is (571)270-0725.  The examiner can normally be reached on Monday-Thursday 8:00-5:30 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YANNA WU/Primary Examiner, Art Unit 2611